Case 1:18-cv-04549-ILG-RER Document 15 Filed 03/25/19 Page 1 of 1 PageID #: 85

                                                                      IN CLEBK SOFFICE
                                                                  US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                   ^ MAR 25 2019          ^
TIMOTHY HOWARD, BRUNEL JEAN PIERRE,                         " BROOKLYN OFFICE
and BRANDEN BROOKS, on behalf of themselves
and all other similarly situated.                                                 ORDER
                                                                                  18-CV4549 (ILO)
                                Plaintiffs,

         -against-

HOME DEPOT U.S.A., INC. d/b/a HOME DEPOT,

                                Defendant.
                                                             X

GLASSER, Senior United States District Judge:

         Pending before the court is a motion to approve the settlement of this action alleging

violations of the Fair Labor Standards Act and the New York Labor Law as required by Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

         A sua sponte Report and Recommendation to approve the settlement was made by

Magistrate Judge Reyes on March 7,2019. The court has also reviewed the settlement, finds it to

be a fair and reasonable resolution of the dispute and adds its own approval to the acceptance of

the Magistrate Judge's Report and Recommendation.

         SO ORDERED.


Dated:          Brooklyn, New York
                March 22,2019                                     s/I. Leo Glasser, USDJ
                                                                 I. LeaOlassefr
                                                                 Senior United States District Judge
